The appellant was convicted in the county court of Beckham county on a charge of unlawfully pointing a pistol at the person of one W.D. Stewart, and sentenced to pay a fine of $50 and be confined in the county jail for a period of three months. This appeal was filed in this court on the 19th day of November, 1909. There has been no brief filed for the appellant, and the state, through its Attorney General, has filed a motion to affirm under Rule 4. Upon a careful examination of the record we find no fundamental error, and the motion to affirm is sustained. Judgment affirmed.